Order entered July 5, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00245-CV

         KING AEROSPACE, INC. AND KING AEROSPACE COMMERCIAL
                     CORPORATION, INC., Appellants

                                             V.

              RANDY KING D/B/A KING AVIATION DALLAS, Appellee

                    On Appeal from the 160th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-15-12048

                                         ORDER
      Before the Court is appellee’s July 2, 2019 opposed motion for extension of time to file

his brief. We GRANT the motion and ORDER the brief be filed no later than August 5, 2019.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE